Citation Nr: 0635639	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-06 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 23, 2002 
for service connection for residuals of a right ankle injury, 
on the basis of clear and unmistakable error (CUE) in an 
October 8, 1971, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The Board notes that in his March 2004 substantive appeal the 
veteran raised a new theory of CUE.  Specifically, the 
veteran argued that the RO failed to provide him with a VA 
examination in conjunction with his August 1971 claim, and 
that such failure to assist the veteran in developing his 
claim constituted CUE.  Each new theory of CUE is considered 
to be a separate and distinct matter.  See Jarrell v. 
Nicholson, 20 Vet. App. 326, 333 (2006).  Therefore, the 
Board does not have jurisdiction over the merits of this 
newest theory of CUE, and the issue should be referred to the 
RO for its development and consideration.  Id., at 333-34.


FINDINGS OF FACT

1. An unappealed October 8, 1971, rating decision denied 
service connection for residuals of a right ankle injury.  

2. The veteran's request to reopen his claim of entitlement 
to service connection for residuals of a right ankle injury 
was received on July 23, 2002.

3. A March 2003 rating decision granted service connection 
for residuals of a right ankle injury effective from the date 
of the request to reopen, July 23, 2002.

4. The October 8, 1971, rating decision considered the 
applicable law and regulations in effect at that time and was 
appropriately supported by the evidence then of record.


CONCLUSIONS OF LAW

1. The October 8, 1971, rating decision which denied 
entitlement to service connection for residuals of a right 
ankle injury was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104, 3.105(a) (2006).

2. The criteria for an effective date prior to July 23, 2002, 
for service connection for residuals of a right ankle injury 
have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§§ 3.104(a), 38 C.F.R. § 3.400(q)(2) (Oct. 6, 2006) 
(previously codified at 38 C.F.R. § 3.400(q)(1)(ii)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 ET SEQ. (West 2002 & Supp. 
2005) has no applicability in determining whether there was 
clear and unmistakable error in decisions by the Board.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  More 
recently, the Court concluded that the VCAA is not applicable 
to CUE matters related to RO rating decisions.  Parker v. 
Principi, 15 Vet. App. 407 (2002).

Analysis

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefore.  38 U.S.C.A. 
§ 5110(a) (West 2002). The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1) (West 2002).

Title 38 of the Code of Federal Regulations (2006) clarifies 
that an award of direct service connection will be effective 
on the day following separation from active military service 
or the date on which entitlement arose if the claim is 
received within one year of separation from service.  
Otherwise, the effective date shall be the date of receipt of 
the veteran's claim or the date on which entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2006).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (Oct. 6, 
2006) (previously codified at 38 C.F.R. § 3.400(q)(1)(ii)).

Under 38 C.F.R. § 3.105(a) (2006), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).
The veteran seeks an effective date earlier than July 23, 
2002 for service connection for residuals of a right ankle 
injury on the basis of CUE in an October 8, 1971 rating 
decision.  In his June 2003 notice of disagreement, the 
veteran argues that the evidence of record at the time of the 
October 1971 rating decision was sufficient to substantiate 
his claim of service connection.

The October 8, 1971, rating decision indicates that service 
connection was denied because the evidence of record did not 
show that the veteran had a current disability.  The veteran 
did not appeal this decision.  Absent a showing of CUE, the 
decision is final and not subject to revision on the same 
factual basis.

The laws and regulations in effect at the time of the October 
1971 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 310 (1971); 38 C.F.R. § 3.303 (1971).  The law also 
provided that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1971).

The October 8, 1971, rating decision which denied service 
connection for residuals of a right ankle injury reflects 
that the veteran's service medical records were reviewed 
despite the veteran's statement that such records were not 
available at the time of the October 1971 rating decision.  
The evidence of record included an October 1966 service 
medical record which indicated that the veteran was treated 
for an inverted right ankle strain during service.  The 
record notes pain and swelling of the medial malleolus with 
pain on inversion.  A diagnosis of strain of the medial 
collateral ligaments of the right ankle is provided.  Upon 
his July 1967 separation examination, no abnormalities of the 
right ankle were noted, nor was there any indication of 
residuals of the October 1966 strain.

Although the RO sent the veteran a letter in August 1971 
asking him to submit evidence from doctors or other persons 
who treated the veteran for his claimed condition after 
service to the present, the veteran did not submit any 
evidence in support of his claim other than his VA Form 21-
526.
A review of the evidence of record indicates, that at the 
time of the October 1971 rating decision, there was no 
competent medical evidence that the veteran had residuals of 
a right ankle injury.  Rather, the competent medical evidence 
indicated that the veteran had an in-service injury which did 
not result in a chronic disability, as evidenced by his 
service separation examination.  Thus, while the veteran 
argues that the evidence of record at the time of the October 
1971 rating decision was sufficient to substantiate his 
claim, the Board finds that the rating action was not 
undebatably erroneous.  The determination made by the RO in 
October 1971 was reasonable with respect to the facts shown, 
and the law was not misapplied.  In addition, implicit in the 
argument, the veteran intimates that VA did not properly 
weigh the evidence.  However, disagreement with how the facts 
were weighed or evaluated does not constitute CUE.  Russell, 
at 311.  The evidence of record does not compel the 
conclusion, to which reasonable minds could not differ, that 
the rating result would have been manifestly different but 
for the claimed error.  Accordingly, clear and unmistakable 
error is not established.

Given that the October 1971 rating decision was not clearly 
and unmistakably erroneous, the Board concludes that 
entitlement to an effective date prior to July 23, 2002, is 
not warranted.  See 3.400(q)(2).


ORDER

The October 8, 1971, rating decision that denied the 
veteran's claim of entitlement to service connection for 
residuals of a right ankle injury was not clearly and 
unmistakably erroneous, and the appeal of this issue is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


